UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 Commission File Number: 000-54300 Notification of Late Filing (Check one): Form10-K x Form20-F o Form11-K o Form10-Q o Form10-D o FormN-SAR o FormN-CSR o For Period Ended: June 30, 2014 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: N/A PART I REGISTRANT INFORMATION RELIABRAND INC. Full name of Registrant Former Name if Applicable 720 Evans Court, Suite 103 Address of principal executive office (Street and Number) Kelowna BC Canada V1X 6G4 City, State and Zip Code 1 PART II RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Tule 12b-25(b), the following should be completed.(Check appropriate box.) x Yes o No x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. x (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or N-SAR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date. o The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant’s annual report on Form 10-K for the period ended June 30, 2014 will be filed on or before the fifteenth calendar day following the prescribed due date.The reason for the delay is that the Registrant did not obtain all information prior to filing date and attorney and accountant could not complete the required legal information and financial statements and management could not complete Management’s Discussion and Analysis of such financial statements by September 29, 2014. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Antal Markus 778 478-9997 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). x Yes o No Is it anticipated that any significant change in results of operation for the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yes x No If so, attach an explanation of anticipated change, both narratively and quantitatively, and if appropriate, state the reasons why a reasonable estimate of the results cannot be made. RELIABRAND INC. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 29, 2014 By: /s/ Antal Markus Antal Markus, CEO Instruction: The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal criminal violations.(See 18 U.S.C. 1001) 2
